Citation Nr: 1112684	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-09 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected degenerative disc disease (DDD) of the lumbar spine at L4-S1 ("lumbar spine disability").

2.  Entitlement to an initial compensable evaluation for the service-connected esophageal erosion.

3.  Entitlement to an initial compensable evaluation for the service-connected hemorrhoids.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992 and from April 2000 to September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the RO.    

During the pendency of the appeal, the jurisdiction over the claims was transferred to the RO in Buffalo, New York.

In January 2007, the RO awarded an increased 10 percent disabling rating for the service-connected lumbar spine disability.  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, it follows that his claim remains in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  The service-connected lumbar spine disability is not shown to be manifested by  symptomatology consistent with incapacitating episodes of intervertebral disc syndrome as defined by the statute, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  

3.  The service-connected esophageal erosion is shown to be productive of no more than pyrosis without evidence of epigastric distress with dysphagia, regurgitation, substernal, arm, or shoulder pain or considerable impairment of health.   

4.  The service-connected hemorrhoids are considered mild; they have not been shown to be large or thrombotic, irreducible, with excessive redundant tissue, or evidencing frequent recurrences.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation in excess of 10 percent for the service-connected lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a including Diagnostic Codes 5003, 5235-5243 (2010).  

2.  The criteria for the assignment of an initial compensable evaluation for the service-connected esophageal erosion have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.114 including Diagnostic Code 7346 (2010).  

3.  The criteria for the assignment of an initial compensable evaluation for the service-connected hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.114 including Diagnostic Code 7336 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The Veteran's claims on appeal arise from his disagreement with the initial disability evaluations assigned following the grant of service connection.  

The United States Court of Appeals for Veteran's Claims (Court) has held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

However, the Board notes that VA complied with notification responsibilities in regards to the Veteran's original service connection claims in correspondence sent to the Veteran in October 2005 and December 2005.

These letters asked the Veteran to identify any post-service medical records (VA and non-VA) pertinent to his claims.  Additionally, the Veteran was notified of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Notice pursuant to the Dingess decision was sent in a March 2006 letter.  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service VA medical records, and reports of VA examination.  

The Veteran has not identified any other evidence which has not been obtained with respect to the claims decided in the instant decision.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  

Thus, any such deficiency is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 



II. General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999).   The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  


III.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Lumbar Spine Disability

Historically, service connection was awarded for a lumbar spine disability in a December 2005 rating decision.  An initial noncompensable evaluation was assigned effective on September 8, 2005, the day following separation from active military service.  

As the Veteran appealed the decision that assigned the initial noncompensable rating, the Board will now consider whether a higher evaluation is warranted for the lumbar spine disability at any stage since the effective date of service connection.  See Fenderson, 12 Vet. App. at 126. 

In January 2007, the RO awarded an increased 10 percent disability rating retroactive to the original grant of service connection.  His claim remains in controversy as less than the maximum benefit available was awarded.  See AB, supra.   

At the outset, the Board would note that effective on September 26, 2003, revisions were made to the VA rating schedule, which established a General Rating Formula for Diseases and Injuries of the Spine.  See 68 Fed. Reg. 166, 51454-51458. (August 27, 2003).  The Veteran filed his claim in August 2005.  Thus, only the regulations effective September 26, 2003, apply to this claim.

The Veteran's lumbar spine disability has been assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5242,  under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71a (2010).  

Under Diagnostic Code 5242, degenerative arthritis of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 10 percent rating  for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id. 

A 20 percent rating is assigned for disability manifested by the following: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

While the General Rating Formula For Diseases and Injuries of the Spine does identify criteria that would afford a higher rating of 30 percent for disability involving the cervical spine (a 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine), it does not provide for a 30 percent rating for disability associated with the thoracolumbar spine.  Id

An increased rating to 40 percent is warranted when a back disability is manifested by the following criteria: unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent is assigned for unfavorable ankylosis of the entire spine.  Id.  

Aside from the General Rating Formula For Diseases and Injuries of the Spine, there are other provisions for rating disability of the spine when certain manifestations are present.   These include incapacitating episodes and neurological problems.  

While there has been some radiographic evidence showing narrowing of disc space, there has been no evidence of incapacitating episodes of intervertebral disc syndrome as defined by the statute to warrant a higher rating under Diagnostic Code 5243.  Id.  

The Veteran himself has denied incapacitating episodes, to include on the most recent VA examination in June 2010.  

The Board has also considered whether a separate disability rating would be appropriate for neurological findings appropriate to the site of the lumbar spine under the diagnostic codes pertinent to rating neurological disorders.  There were, however, no compensable neurological disabilities (paralysis of the sciatic nerve) associated with the lumbosacral strain.  38 C.F.R. § 4.124a, Diagnostic Code 8520).  

While there were complaints of lumbar radiculopathy upon neurological examination in May 2006, there were no neurological complaints or abnormalities on VA spine examinations in November 2005, May 2006, and June 2010.  

Further, an April 2006 electromyography (EMG) revealed no large fiber peripheral polyneuropathy.  Lumbar radiculopathy could not be ruled out because of the limited study; however, it was considered to be low on suspicion.  

The VA outpatient treatment records dated in April 2007 revealed a normal neurological examination.  Right foot numbness in April 2008 was thought most likely to be a manifestation of the Veteran's plantar fasciitis.  

Thus, the Board shall consider the service connected disability under the orthopedic diagnostic codes (under the General Rating Formula For Diseases and Injuries of the Spine) only.  

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned 10 percent evaluation is appropriate and no higher rating is warranted at this time.  38 C.F.R. § 4.7; See Fenderson, 12 Vet. App. at 126. 

In this regard, upon VA examination in November 2005 the Veteran indicated that his pain in the lumbar spine had abated.  The Veteran did not use assistive devices.  

Forward flexion was to 90 degrees.  He was able to rotate 35 degrees and laterally bend 30 degrees.  The Veteran had negative straight leg raise.  There was no additional limitation as the Veteran walked around the room.  There was no evidence of any muscle atrophy.  There were no flare-ups, weakness of any muscle group, spasm, or tenderness.  The Veteran denied any hospitalizations. 

The VA outpatient treatment records dated in 2006 contain complaints of low back pain; however, in April 2006 the Veteran was able to forward flex past 90 degrees.  There was also no atrophy and low back pain was classified as mild.

Upon VA examination in May 2006, the Veteran reported having daily pain, but denied radiating pain or weakness.  He denied any bowel or bladder changes.  He denied any interference with daily activity and did not report any problems with repetitive use.  

The examination showed no deformities of the spine.  There was some decrease of the lumbar lordosis.  The Veteran was able to flex to 90 degrees, extend to 25 degrees, side bend to the right to 25 degrees and to the left to 30 degrees, and rotate to the right to 30 degrees and to the left to 25 degrees.  There was pain at the end of range of motion.  Straight leg raise was negative.  After repetitive motion, there was no additional loss of joint function secondary to fatigue, lack of coordination, or pain.  

The VA outpatient treatment records dated in 2007, 2008, and 2009 contain complaints of low back pain.  However, the Veteran's gait was normal in April 2007, and in September 2007, pain was controlled with home exercises.  In June 2008, there was no lumbar spine tenderness, though pain was present at 85 degrees of flexion.  

Upon VA examination in June 2010, the Veteran complained of pain.  He denied weakness, interference with daily activity, incapacitating episodes, flare-ups, hospitalization or surgery and problems with repetitive use.  There were no deformities of the spine, muscle spasms, atrophy or pain to palpation.  

The Veteran was able to flex to 90 degrees, extend to 20 degrees, side bend to the right and left to 30 degrees, and rotate to the left and right to 25 degrees.  There were some subjective complaints of pain with extension.  There was no pain with other range of motion.  After repetitive motion testing, the thoracic lumbar spine had no additional limitation of joint function due to pain, fatigue, or lack of endurance.  

Based on the foregoing complaints of pain experienced in the Veteran's lumbar spine, functional loss due to flare-ups, pain, fatigability, incoordination, pain on movement, and weakness, were considered and are reflected in the 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  

While there have been complaints of pain, forward flexion of the thoracolumbar spine was at worst limited to 85 degrees on one occasion in 2008.  Prior to that point and since, his forward flexion was at its worst limited to 90 degrees.  There was no evidence of  lack of endurance, weakness or incoordination of the lumbar spine at any time.  Moreover, there were no findings of additional limitation of function after any repetitive  motion testing.

The Board has considered a higher rating under Diagnostic Code 5003 for degenerative arthritis; however, the Veteran's lumbar spine is already rated based on limitation of motion as delineated above.  38 C.F.R. § 4.71a.

In sum, an initial 10 percent rating, and no higher, for the lumbar spine disability is warranted based on the manifestations of muscle spasm and relevant complaints of pain in the Veteran's lumbar spine.  

A rating in excess of 10 percent, to include "staged" ratings, is not warranted as the evidence does not show symptomatology consistent with incapacitating episodes of intervertebral disc syndrome as defined by the statue, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a; Fenderson, 12 Vet. App. at 126.  


Esophageal Erosion

Historically, service connection was awarded for esophageal erosion in a December 2005 rating decision.  An initial noncompensable evaluation was assigned effective on September 8, 2005, the day following separation from active military service.  

The Veteran's esophageal erosion is currently rated by analogy as noncompensable under Diagnostic Code 7346.  38 C.F.R. §§ 4.20, 4.114.  Under this code section, a hiatal hernia is assigned a 10 percent rating for two or more of the symptoms for the 30 percent evaluation of less severity.  Id.  

A 30 percent rating is assigned for hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  

In every instance where the schedule does not provide a no percent evaluation for a diagnostic code, a no percent evaluation shall be assigned when the requirement for a compensable evaluation are not met.  38 C.F.R. § 4.30.

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned noncompensable evaluation is appropriate and no higher rating is warranted at this time.  38 C.F.R. § 4.7; See Fenderson, 12 Vet. App. at 126. 

In this regard, upon VA examination in November 2005, the Veteran indicated that he had no current problems with reflux.  The examination showed that the Veteran had a 30 pound weight gain in the past 12 months.  He was well nourished and in no acute distress.  The abdomen had normal contour.  The Veteran was diagnosed with esophageal erosions by history.

Upon VA examination in May 2006, the Veteran indicated that he was not on any medications for reflux.  He controlled his symptoms with diet, eating no spicy foods, and limiting coffee intake.  The May 2006 esophagram was normal for the mid to distal esophagus.  

The VA outpatient treatment records contain a complaint of reflux in June 2006 and September 2006.  A VA treatment note dated in September 2007 revealed the Veteran's hiatal hernia with reflux was asymptomatic.  The Veteran was additionally noted to be off medications.  

The VA outpatient treatment records dated in 2008 and 2009 were negative for complaints or treatment for hiatal hernia or reflux.

Upon VA examination in May 2010, the Veteran denied having dysphagia.  He indicated that he got heartburn less than once a week.  The Veteran also denied epigastric pain, hematemesis, melena, nausea, vomiting, and regurgitation.  He took over the counter medication, which alleviated his symptoms more than 50 percent.  He did not have any hospitalizations, esophageal trauma, or impairment of activities of daily living. 

The Veteran's weight was stable at 190 pounds.  He was in no acute distress.  His abdomen was soft, nontender and nondistended.  The upper gastrointestinal study was unremarkable.  There was no hiatal hernia or any significant gastroesophageal reflux.  There was normal esophageal motility with no ulcers.  

The examiner concluded there was no current evidence of recurrent erosion, epigastric distress or dysphagia.  There was some pyrosis.  There was no substernal arm or shoulder pain or vomiting.  There was some anemia attributed to hemorrhoids, but the examiner indicated that the esophageal condition did not result in considerable or severe impairment of health. 

In sum, an initial compensable evaluation, to include "staged" ratings,  is not warranted.  While there was some pyrosis upon VA  examination in 2010, there was no evidence of epigastric distress with dysphagia, regurgitation, substernal, arm, or shoulder pain, or considerable impairment of health.   38 C.F.R. § 4.114; Fenderson, 12 Vet. App. at 126.  


Hemorrhoids

Historically, service connection was awarded for hemorrhoids in a December 2005 rating decision.  An initial noncompensable evaluation was assigned effective on September 8, 2005, the day following separation from active military service.  

The Veteran's hemorrhoids are currently rated as noncompensable under Diagnostic Code 7336.  38 C.F.R. §§ 4.20, 4.114.  Under this code section, hemorrhoids, external or internal, are assigned a noncompensable evaluation for being mild or moderate.  Id.  A 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrence.  Id.  

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned noncompensable evaluation is appropriate and no higher rating is warranted at this time.  38 C.F.R. § 4.7; See Fenderson, 12 Vet. App. at 126. 

In this regard, upon VA examination in November 2005, there was no evidence of internal or external hemorrhoids by digital examination.  There was no fistula noted.  The prostate was not palpable.  

The VA outpatient treatment records dated in October 2005 note the Veteran complained of occasional blood on toilet tissue.  In March 2006, the Veteran refused a rectal examination.  In June 2006, the rectum was smooth. 

Upon VA examination in May 2006, the Veteran denied nausea, vomiting, or diarrhea.  He endorsed bright red blood per stool approximately four times a month.  He indicated there was a pressure sensation upon defecation.  There were no fecal lesions.  The Veteran denied any blood transfusion or use of medication for hemorrhoids.  The Veteran declined rectal examination.  

In March 2007, the VA treatment providers noted the Veteran reported finding blood when he wipes; however, the rectal examination was normal.  The Veteran denied diarrhea and constipation.

Upon VA examination in March 2007, the Veteran complained of pain in the genitoperineal area.  He stated that, when he passed gas, the pain improved.  The Veteran indicated that his bowels were regular, with no diarrhea or constipation. 

He occasionally wiped what he thought was sweat, to find blood.   The examiner found that genitoperineal pain might be related to the rectal sphincter and possible proctalgia fugax, which is a benign condition which could cause pain in the rectal area.   Rectal tone was normal and nontender.  There were no objective findings of hemorrhoids.  

In June 2008, there was a notation of an internal hemorrhoid at 7 o'clock.  There were no external hemorrhoids.  The Veteran indicated he had occasional red blood on the toilet paper.  

In April 2009, constipation was attributed to a change in the Veteran's daily scheduled.  

In August 2009, there was noted to be an internal hemorrhoid at 6 o'clock.  The Veteran was prescribed corticofoam and Tucks.

Upon VA examination in May 2010, the Veteran complained of pain in the rectal area about two to three times per month.  He denied itching, diarrhea, fecal incontinence, soilage of clothes, wearing a pad, tenesmus, swelling or thrombosis.  He had bright red blood per rectum four times in the past, but only once in the past six months.  

The Veteran indicated that there was infrequent blood on the toilet tissue.  He used a hamamelis water pad topically three times a day as need.  The Veteran denied any hospitalizations for hemorrhoids. There was no history of rectal prolapse, anal infections, proctitis, fistula, or colorectal neoplasm.  

An examination showed no thrombosis or external hemorrhoids.  There was  1+ internal hemorrhoids.  The Veteran had normal sphincter tone.  There was no anal fissure or gross blood.  

The examiner concluded the hemorrhoids were mild. They were not large or thrombotic.  They were not irreducible.  There was no excessive redundant tissue.  

While the examiner indicated the Veteran had persistent bleeding with secondary anemia, this has not been objectively demonstrated in the record.  

Moreover, by the Veteran's own admission upon VA examination in 2010, he had infrequent blood on toilet tissue and only had bright red blood from his rectum once in the six month prior to examination.

In sum, an initial compensable evaluation, to include "staged" ratings,  is not warranted.  The Veteran's hemorrhoids are considered mild.  They have not been shown to be large or thrombotic, irreducible, with excessive redundant tissue, or evidencing frequent recurrences.  38 C.F.R. § 4.114; Fenderson, 12 Vet. App. at 126.  


Total Disability Based on Individual Unemployability (TDIU)

The Court has held that, when evidence of unemployability is presented, the issue of whether a total disability based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

However, in the instant case, the RO has separately denied TDIU in a September 2008 rating decision.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not appealed this decision.   38 C.F.R. § 20.302(a).  


Extraschedular Consideration

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected lumbar spine, esophageal erosion, and hemorrhoid disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The Veteran has not been hospitalized for his lumbar spine, esophageal erosion, or hemorrhoids.  The Veteran was employed as of the May 2010 VA examination. 

There is nothing in the record to distinguish his case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disability.  

Moreover, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule 
and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

An increased, initial evaluation in excess of 10 percent for the service-connected lumbar spine disability is denied.

An increased, initial compensable evaluation for the service-connected esophageal erosion is denied.

An increased, initial compensable evaluation for the service-connected hemorrhoids is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


